In this proceeding to invalidate petition designating Thomas P. Cullison as a candidate for election to the party position of Male Member of the Republican Party State Committee from the 21st Assembly District, Queens County, in the Primary Election to be held on June 18, 1968, said designee appeals from a judgment of the Supreme Court, Queens County, dated June 10, 1968, which granted the application and declared the designating petition invalid. Judgment reversed, on the law and the facts, without costs, proceeding dismissed on the merits and the designating petition declared valid. We do not find fraud in this case justifying invalidation of the entire petition. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.